Citation Nr: 0922464	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  04-41 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

1.  Whether the injuries sustained by the Veteran on July 10, 
1964, were incurred in the line of duty.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran had active service from July 1963 to September 
1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  A videoconference hearing was held in May 
2008 before the undersigned Acting Veterans Law Judge.

In April 2007 and July 2008, the Board remanded the Veteran's 
appeal to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for additional development. 

The claim of service connection for a back disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO/AMC.  VA will notify the Veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  On July 10, 1964, while on active service, the Veteran 
sustained injuries in a fall approximately 15 feet from the 
ship's gangway.

2.  Hospital records for emergency treatment immediately 
following the accident note that the Veteran was wildly 
disorderly, refused to cooperate, and was noted to be in a 
drunken state.

3.  There is no line of duty finding by the service 
department concerning the accident. 

4.  Available service personnel and medical records show that 
the Veteran was charged with violations of Articles 92 and 
134 of the Uniformed Code of Military Justice (UCMJ) 
following this incident.

5.  Resolving all reasonable doubt in the Veteran's favor, 
his July 10, 1964, fall from the ship's gangway was not 
proximately caused by abuse of alcohol or the result of his 
own willful misconduct.


CONCLUSION OF LAW

The injuries sustained by the Veteran on July 10, 1964, were 
incurred in the line of duty.  38 U.S.C.A. §§ 105, 1110, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1(m), (n), 3.102, 
3.301 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the favorable outcome to the Veteran's claim, no 
conceivable prejudice to the Veteran could result from this 
adjudication, regardless of whether the Veteran received 
proper notice and assistance.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).

At a videoconference hearing of May 2008, the Veteran 
testified that, while on active duty, he slipped or somehow 
fell off the aft bow of the ship and landed on a steel pier 
injuring his shoulders, neck, and the back of his head.  He 
further testified that he lay there for two hours prior to 
receiving medical attention and being taken to the hospital.  
He also testified that, once at the hospital, he was being 
wheeled down the hallway on a gurney and fell off and hit the 
floor, and the medical intern laughed and put him back on the 
gurney.  He testified he did not recall whether he had been 
drinking earlier that day.  Finally, he testified that he was 
wild and disorderly as he was in considerable pain, had not 
received medical assistance in two hours, and wanted to 
return to the ship as they were scheduled to leave the 
following morning.  

Deck logs of U.S.S. DELTA show that on July 10, 1964, the 
Veteran fell from the gangway when returning from liberty at 
1725 hours.  The fall was noted to be a 10 foot fall and the 
Veteran fell flat on his back.  It was noted that the doctor 
was called and arrived at the scene at approximately 1928 
hours.  They departed to the hospital at 1932 hours.  The 
Board observes that it appears that the times noted in the 
Deck Logs were written over by hand.  In its July 2008 
remand, the Board requested that the RO obtain copies of the 
deck logs from U.S.S. DELTA for the whole month of July 1964 
in order to compare the entries with the copies provided by 
the Veteran.  While copies of the entire month were not 
provided, copies of the July 10, 1964 logs were obtained.  
Upon comparing both copies, the Board notes they are 
identical.  As the event times were written over by hand in 
the deck logs, the event times noted here are the best 
discernible numbers.  

Service treatment records of July 1964 show that the Veteran 
was treated for injuries suffered after having fallen 
approximately 15 feet to a steel deck.  The records note that 
he was admitted in a drunken state, was wildly disorderly, 
and refused to cooperate with any portion of the initial 
examination or the taking of x-rays of the skull.  It was 
noted there was no possibility of obtaining past history, 
family history, or system review.  A general examination, 
noted to have been accomplished while the Veteran was in an 
agitated state, appeared to be within normal limits.  There 
was no gross neurological deficits on admission.  X-ray 
examination of the skull noted to be of mediocre quality due 
to the Veteran's lack of cooperation, was normal without 
evidence of fracture.  It was noted that other laboratory 
examinations were not reported as of the time of the report.  
Hospital course was noted to include close observation with 
vital signs and checks of level of consciousness, without 
evidence of intracranial injury.  Final diagnosis was 
drunkenness, simple.  It was noted that the Veteran was 
discharged to duty on July 11, 1964, in disciplinary status, 
charged with violations of UCMJ Articles 92 and 134.  

Service personnel records of July 17, 1964 show that the 
Veteran received nonjudicial punishment for violations of 
UCMJ Articles 92 and 134, failure to obey an order or 
regulation, and prejudice to good order and discipline in the 
Armed Forces.  He was ordered to forfeit $25 per month in 
salary for one month.

Personnel records further show that in November 1964 the 
Veteran was promoted form SFMFN to SFMFN3.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated in the line 
of duty in active service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  An injury incurred during active military, 
naval, or air service will be deemed to have been incurred in 
the line of duty unless such injury or disease was the result 
of the Veteran's own willful misconduct or, for claims filed 
after October 31, 1990, was a result of his or her abuse of 
alcohol or drugs.  A service department finding that injury, 
disease or death occurred in line of duty will be binding on 
VA unless it is patently inconsistent with the requirements 
of laws administered by VA. 38 U.S.C.A. § 105(a); 38 C.F.R. § 
3.1(m).  In the instant case, there is no service department 
finding regarding line of duty of record.

"Willful misconduct" is an act involving conscious wrongdoing 
or known prohibited action.  Willful misconduct involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
Mere technical violation of police regulations or ordinances 
will not per se constitute willful misconduct.  Willful 
misconduct will not be determinative unless it is the 
proximate cause of injury, disease or death.  38 C.F.R. § 
3.1(n).

In the context of VA benefits, the simple drinking of 
alcoholic beverage is not in and of itself willful 
misconduct.  However, if, in the drinking of a beverage to 
enjoy its intoxicating effects, intoxication results 
proximately and immediately in disability, the disability 
will be considered the result of the Veteran's willful 
misconduct.  38 U.S.C.A. § 105; 38 C.F.R. § 3.301.  Although 
the consumption of alcohol, in and of itself, does not per se 
constitute willful misconduct, it does if it is later 
determined that it was the proximate cause of injury.  Id.

The Veteran testified credibly before the undersigned Acting 
Veterans Law Judge in May 2008.  His testimony concerning his 
in-service accident is corroborated by the available service 
medical and personnel records.

In pertinent part, the Veteran's service personnel records 
show that, although he received nonjudicial punishment on 
July 17, 1964, the details of the charges were not indicated.  
There also is no indication in these records that the charges 
filed on July 17, 1964, were related to the July 10, 1964 
accident.  These service personnel records show that the 
Veteran was charged with violations of UCMJ Articles 92 and 
134, failure to obey an order or regulation, and prejudice to 
good order and discipline, respectively.  

Significantly, the Board notes that the Veteran's service 
medical records show that the treating in-service physician 
noted in July 1964 that the Veteran was wildly disorderly and 
uncooperative and that he was discharged from the hospital in 
disciplinary status.  It is quite possible that the Veteran 
was charged with violations of UCMJ Articles 92 and 134 as a 
result of his conduct at the hospital after the fall occurred 
and not as a result of any events leading to his fall from 
the ship's gangway.  In fact, at the videoconference hearing 
the Veteran's representative noted that the Veteran only was 
ordered to forfeit $25 for being wildly disorderly.  
Moreover, there is no indication in the Veteran's service 
personnel records that the charges filed against him on July 
17, 1964 were based on his fall from the ship's gangway.  
Therefore, it is reasonable to conclude that the charges 
could have resulted from the Veteran's conduct while being 
treated at the hospital on July 10, 1964, and not as a result 
of the accident when he fell from the ship's gangway.    

Furthermore, the Board notes that the Veteran's service 
personnel records show that he was promoted to SFMFN3 in 
November 1964 shortly after his fall.  He subsequently was 
demoted to SFMFN in December 1965 for unrelated reasons.  
Moreover, the Veteran's report of discharge shows that he was 
discharged in 1966, two years following the 1964 accident, 
with no time lost.  Records show that his discharge was 
characterized as honorable.  

The Veteran has testified that he does not recall drinking 
the day of the accident.  Service treatment records dated on 
the day of the accident indicate that the attending physician 
deemed the Veteran to be in a drunken state upon arrival at 
the hospital.  Significantly, the attending physician did not 
specify the basis upon which he concluded that the Veteran 
was drunk at that time.  There are no findings of alcohol 
level testing or breathalyzer tests in the Veteran's service 
treatment records.  While the Board does not question the 
competence or medical judgment of the attending physician, it 
also is possible that the Veteran was disorderly due to the 
failure to receive timely medical attention and not because 
he was drunk.  In this regard, the Board notes that the 
Veteran testified that he was upset on the day of the 
accident as he did not receive medical attention for two 
hours after his fall from the ship's gangway.  In addition, 
the Veteran testified that, once he was hospitalized, he was 
dropped from the gurney and the medical intern simply laughed 
and picked him up from the floor.  He finally testified that 
he became angry when he was told he would need to stay in the 
hospital for three to four weeks and would not be able to 
leave with his ship as scheduled the following day.  
Therefore, it is possible that the Veteran's behavior was due 
to his being upset rather than being drunk.

Even if the Board accepts the attending physician's 
assessment that the Veteran was in a drunken state when he 
arrived at the hospital after falling form the ship's gangway 
on July 10, 1964, the evidence of record does not indicate 
that his fall was due to his being drunk.  As noted above, 
the relevant law and regulations provide that the drinking of 
alcoholic beverage is not in and of itself willful 
misconduct.  Only if the evidence shows that the intoxication 
results proximately and immediately in disability will the 
disability will be considered the result of the Veteran's 
willful misconduct.  In the instant case, while the evidence 
appears to show that the Veteran was drunk on the day of the 
accident, there is no indication that his accident was due to 
his own willful misconduct.  The record unfortunately is 
silent for any detailed account of the accident itself.  
While deck logs from U.S.S. DELTA indicate that there were 
witnesses to the Veteran's fall, there are no statements of 
record from any of these witnesses.  Significantly, no line 
of duty determination was conducted by the service 
department.  Furthermore, there is no indication that the 
military police were called or that there are any police 
reports of the accident.  As noted above, while the Veteran 
was charged with misconduct on July 17, 1964, shortly after 
the accident, there is no indication that the charges arouse 
from the accident itself.  The fact that the Veteran was 
drunk when being treated does not establish in and of itself 
that the Veteran's fall from the ship's gangway was due to 
his willful misconduct.

In summary, the Board finds that there is at least a 
reasonable doubt as to whether the Veteran's fall from the 
ship's gangway on July 10, 1964, was due to his drinking or 
willful misconduct.  The Board observes that, when there is 
reasonable doubt, it should be resolved in the Veteran's 
favor.  See 38 C.F.R. § 3.102 (2008).  Resolving all 
reasonable doubt in the Veteran's favor, the Board finds that 
the evidence does not establish that the Veteran's July 10, 
1964, fall from a ship's gangway was the proximate and 
immediate cause, or otherwise the result of, alcohol 
intoxication.  Nor does the evidence establish that the 
Veteran's July 10, 1964, fall from a ship's gangway was the 
result of any willful misconduct on his part.  Absent such 
evidence, the Board cannot find that the injuries the Veteran 
sustained on July 10, 1964, were not incurred in the line of 
duty.


ORDER

The July 10, 1964, fall from a ship's aft gangway, in which 
the Veteran sustained injuries, was incurred in the line of 
duty.


REMAND

The Veteran avers that he suffers residuals from the July 10, 
1964, fall from a ship's gangway including degenerative disk 
disease.  

The Veteran has not received VA examination to determine the 
nature, extent, and etiology of the residuals of his July 10, 
1964 fall which has been determined to be within the line of 
duty in this decision.  In particular, it is noted that an 
April 2001 letter from the Veteran's private physician 
contains an opinion that the Veteran's degenerative disk 
disease is related to his injury in the Navy that resulted in 
an L2 fracture.  

The Veteran's service treatment records show that he was 
treated for injuries incurred as a result of a fall on July 
10, 1964.  There is no evidence in the service treatment 
records, however, that the Veteran suffered an L2 fracture as 
a result of the fall.  The only diagnosis entered at the time 
of discharge was simple drunkenness.  Service treatment 
records show complaints of low back pain and an assessment of 
lumbar strain in July 1966.  In August 1966 it was noted that 
the Veteran reported a two year history of back pain.  He was 
diagnosed as having lumbar strain.  Private medical records 
show that the Veteran has been diagnosed as having 
degenerative disc disease with interval development of L2-3 
greater than 3-4 disc herniation and lateral recess stenosis.  

Given the foregoing, the Board finds that, on remand, the 
Veteran should be scheduled for VA examination to determine 
the nature, extent, and etiology of any back disability which 
he claims is a result of the July 10, 1964, fall from a 
ship's gangway.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following action:

1  Ask the Veteran and/or his service 
representative to identify all VA and non-
VA clinicians who have treated him for a 
back disability since his service 
separation.  Obtain outstanding VA 
treatment records that have not been 
associated with the claims file already.  
Once signed releases are received from the 
Veteran, obtain outstanding private 
treatment records that have not been 
associated with the claims file already.  
A copy of any negative response(s) should 
be included in the claims file.

2.  Schedule the Veteran for VA 
examination to determine the nature and 
etiology of his claimed back disability.  
The claims file must be provided to the 
examiner for review.  All appropriate 
testing should be conducted.  Based on a 
review of the claims file and the results 
of the Veteran's examination, the examiner 
should be asked to provide an opinion as 
to whether it is at least as likely as not 
that any back disability, if diagnosed, to 
include degenerative disc disease, had its 
onset in active service or is related to 
any incident of such service, including 
the accident which occurred on July 10, 
1964, when the Veteran fell from a ship's 
gangway and landed on his back. 

3.  Thereafter, readjudicate the Veteran's 
claim for service connection for a back 
disability.  If the benefits sought on 
appeal remain denied, the Veteran and his 
service representative should be provided 
a supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


